Citation Nr: 1541312	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy, all extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant (Veteran) served on active duty from December 1960 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.

The appellant later testified at a hearing before a Veterans Law Judge in November 2013.  A transcript of that hearing is of record in the appellant's Veterans Benefits Management System (VBMS) electronic file.  The VLJ that conducted the November 2013 hearing no longer is employed by the Board.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2014).  The Board offered the appellant the opportunity to testify at another hearing and gave him 30 days to respond to the March 2015 letter to inform the Board of his decision.  The Board indicated that if he did not respond within the 30 day time period, it would be assumed that he did not desire another hearing and the Board would proceed accordingly.  No response was received from the appellant and the Board will proceed with the adjudication of the claim.

The Board last remanded the claim in July 2015 for further development.


FINDINGS OF FACT

1.  The evidence of record does not show that the appellant had active service in the Republic of Vietnam, that he served aboard a ship that docked in Vietnam, or that he was ever on a landmass or inland waters of Vietnam during the Vietnam era. 

2.  There is no competent and credible evidence that the appellant was actually exposed to herbicide during his service.

3. The most credible and competent evidence shows that peripheral neuropathy, was not incurred in service or for many years thereafter; and does not show that peripheral neuropathy is due to service, to include as a result of herbicide, heavy metal or jet fuel exposure.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.313 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in April 2010.

VA has obtained the Veteran's service records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology of his claimed disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

Finally, as already alluded to,  he testified at a hearing at the RO before a VLJ of the Board (Travel Board hearing).  The hearing was adequate as the presiding VLJ explained the issue and elicited testimony that would tend to support the Veteran's contentions.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A claimant who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the claimant was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A review of the Veteran's service treatment records does not disclose any complaints or assessment of peripheral neuropathy.  On clinical examination at entrance and separation, the Veteran's extremities, feet and neurologic system were normal.  See November 1960 and November 1964 Reports of Medical Examination.  

A December 2005 VA record from the Nashville, TN VA Medical Center (VAMC) reflects that the Veteran was then diagnosed as having peripheral neuropathy by an outside provider, with the etiology being unknown.  At this time, the Veteran reported that 2 days prior he had suddenly developed numbness and tingling to the feet.  At this time, the Veteran expressed some concern about having been exposed to heavy metals during service, particularly stemming from all of the painting he did aboard ship.  

A July 2006 record written by a staff neurologist at the VAMC reflects a history of peripheral neuropathic symptoms for 8 months.  The neurologist noted that the Veteran had been drinking alcohol fairly heavily at the time of the assessment and had been exposed to solvents at work (fiberglass manufacturing).  It was also noted that prior workups had ruled out heavy metal exposure.  Based upon examination of the Veteran, the neurologist concluded that the neuropathy was likely alcohol-related nutritional neuropathy.  The Veteran was advised to quit drinking alcohol and begin vitamin B replacement.  

A January 2007 VA neurology follow-up note reflects that the Veteran had been doing about the same since the July 2006 clinic visit.  He had undergone an extensive workup on the etiology of his peripheral neuropathy, including negative lead, arsenic, and mercury, negative RPR, TSH, RBC folate, and B12, all within normal limits.  There was no history of diabetes, or any other neurologic complaints.  Small fiber distal symmetric neuropathy, likely secondary to alcohol-related nutritional neuropathy, was assessed.  Subsequent VA clinical records document treatment of this condition, with involvement of the hands in August 2007. 

A March 2011 VA urology consult, largely pertaining to complaints regarding the bladder, contains an assessment of neuropathy, secondary to heavy metal exposure.  In this regard, the consult record documents "[p]ositive for heavy metal exposure, probably secondary to 50 years of auto painting and repair."  Subsequent VA records reflect "idiopathic neuropathy possibly from heavy metal."  

In October 2011, a request for information was made to determine whether the appellant had served in Vietnam or could furnish any documents indicating exposure to herbicides.

In January 2012, a formal finding of lack of information required to corroborate exposure to Agent Orange in Vietnam was associated with the claims folder.  The formal finding showed no evidence of the appellant with Vietnam service, no service treatment records for Agent Orange exposure, and the ship the appellant was attached to, the USS Eversole, was not listed as a ship wherein it was conceded that there was Agent Orange exposure.  The appellant was sent a duty to assist letter asking for circumstances surrounding exposure to Agent Orange.  No correspondence from the appellant was received in this regard.

In December 2013, the Veteran testified before the Board.  At the hearing, he and his representative noted that he had not been provided a VA examination in furtherance of substantiating the claim.  He specifically requested a VA examination, relating that he had been subject to toxic exposures in service.  

In April 2014, the Veteran was afforded a VA examination, which resulted in an assessment of idiopathic peripheral autonomic peripheral neuropathy.  The examiner documented review of the claims file, and outlined the history of the condition, noting that the Veteran's first complaints in this regard were made in 2005.  The examiner particularly noted heavy metal exposure.  Ultimately, the examiner concluded that peripheral neuropathy was less likely than not attributable to service, explaining that they were "unable to clearly associate the Veteran's [active duty service], to include dental care with multiple metal fillings shortly before exiting [service and] interval development (2005) of peripheral neuropathy."  

In June 2014, the matter was before the Board.  The Board found the April 2014 VA examination report lacking, and sought further development.  

In July 2014, the Veteran was afforded another VA examination.  The examination resulted in continued assessment of peripheral neuropathy, with an onset of 2006 (approximate).  The examination report reflects that the examiner obtained a history from the Veteran, who then expressed concern that he was exposed to either Agent Orange or heavy metals, to include by means of having his teeth filled in service.  The Veteran also expressed that he had been exposed to jet fuel in service.  The examiner noted that the neuropathy had at one time been attributed to alcohol consumption and nutritional deficiency.  

Ultimately, the July 2014 examiner concluded that peripheral neuropathy was less likely than not incurred in or caused by in-service event, injury or illness.  In terms of rationale, she explained that the Veteran's neuropathy had been previously been ascribed to alcohol use and nutritional deficiencies.  She explained that previous tests for heavy metal levels were reportedly elevated, although recent studies were normal.  She noted, however, that the major source of mercury that caused toxicity in the general public was from the ingestion of contaminated fish.  She did not find that Agent Orange was the culprit, noting that his symptoms began 35 years following service.  She concluded that "[t]herefore in the absence of proven heavy metal exposure in the service and no neuropathy symptoms until 35 years or more after discharge from service [the Veteran's] neuropathy cannot be attributed to Agent Orange or heavy metal exposure in service."  In a December 2014 addendum, the examiner clarified that "[n]europathy is generally permanent" and that "therefore [she believed] the neuropathy had been consent since its onset, certainly since a December 2005 diagnosis."

In July 2015, the Board remanded the claim for further examination, finding that the evidence of record failed to adequately address the Veteran's contentions regarding exposure to jet fuel.  In August 2015, this development was accomplished.  

A review of the August 2015 VA examination report documents that the examiner reviewed the claims file, and concluded ultimately that the Veteran's peripheral neuropathy was less likely than not related to any exposure to jet fuel in service.  In this regard, she explained that consultation with the neurologist that established the Veteran's diagnosis of peripheral neuropathy in 2006 and a review of the literature resulted in no evidence to support this question.  She explained that both she and this neurologist concluded that the onset of neuropathy 35 years following exposure to jet fuel, was less likely than not caused by the exposure.  

The appellant has alleged that he was exposed to herbicides (Agent Orange) while he was on a ship when jet fuel and other unknown chemicals were dumped by planes during landing.  He maintains that these unknown chemicals should be considered as herbicides (Agent Orange).  With regard to the appellant's lay statement asserting exposure to herbicides, the Board is not obligated to accept as fact statements made regarding non-medical activities, such as where the appellant was stationed at any given time.  Compare Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) with Bardwell v. Shinseki, 24 Vet .App. 36 (2010).  The appellant's statement that other unknown chemicals should be accepted as Agent Orange is speculative and cannot be used as a basis for determining herbicide exposure.  His own statements, with nothing more to corroborate or substantiate his statements, are insufficient in this regard.

The Board certainly acknowledges the Veteran's belief that exposures to various agents resulted in the development of peripheral neuropathy.  As outlined above, he is not entitled to the presumption of exposure to herbicides.  However, regardless of the inapplicability of this presumption, the evidence does not support the claim.  

The Veteran has offered various etiological theories for granting the claim, including exposure to heavy metals, to include from dental work, exposure to jet fuel and exposure to herbicides.  However, no competent evidence clearly relates peripheral neuropathy to service, or any possible exposure in this regard.  Repeated VA examination has found it less likely than not that the condition is related to service, including by means of the alleged exposures.  It is the province of medical providers, not lay witnesses, to ascertain the probability of one cause rather than another resulting in a disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In sum, the evidence weighs against granting the claim because no competent evidence attributes peripheral neuropathy of the extremities to service, to include by way of asserted exposure to various toxins and heavy metals.  Peripheral neuropathy was not assessed in service, but rather some 40 years thereafter, when the Veteran first complained of the onset of symptoms.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  Repeated VA examinations have resulted in opinions weighing against the finding of any relationship between service and peripheral neuropathy.  Accordingly, the preponderance of the evidence is against the claim and it must, therefore, be denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for peripheral neuropathy of all extremities is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


